Herlihy, J.
This is an appeal by the claimant from a decision of the Unemployment Insurance Appeal Board, which affirmed a finding that claimant voluntarily left her employment without good cause (Labor Law, § 593, subd. 1) and made a willfully false statement. A factual dispute as to the date and reason for claimant’s separation from employment arose at the initial hearing. An adjournment was granted to give claimant and the employer the opportunity *996of producing records to substantiate their respective viewpoints. At the adjourned hearing the claimant failed to appear but the employer’s representative was present and produced its records. Thereafter, the board found that claimant had deserted her employment as alleged and substantiated by the employer.. What constitutes good cause within subdivision 1 of section 593 of the Labor Law regarding disqualification for unemployment compensation, in eases of voluntary separation is a question of fact (Matter of Sperling [Catherwood], 20 A D 2d 584). The resolution of factual issues is within the province of the board if supported by substantial evidence (Labor Law, § 623; Matter of Jacobson [Catherwood], 20 A D 2d 733). On the present record we are without authority to disturb the board’s determination. Decision affirmed, without costs. Gibson, P. J., Reynolds, Taylor and Hamm, JJ., concur.